Case: 2:19-cv-00064-DLB-CJS Doc #: 43 Filed: 08/27/20 Page: 1 of 2 - Page ID#: 374




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON


CROSSWATER CANYON, INC.                                Civil Action No. 2:19-cv-64-DLB-CJS
and ARK ENCOUNTER, LLC
                                   Plaintiffs,

-v-                                                    JOINT NOTICE OF SETTLEMENT

ALLIED WORLD ASSURANCE COMPANY
(U.S.) Inc., et al.
                                   Defendants.




       Plaintiffs Crosswater Canyon, Inc. and Ark Encounter, LLC (collectively, “Plaintiffs”), by

and through counsel, and Defendants Allied World Assurance Company (U.S.) Inc., Certain

Underwriters at Lloyd’s, HDI Global Specialty SE, Blackboard Specialty Insurance Company, and

General Security Indemnity Company of Arizona (collectively, “Defendants”), by and through

counsel, hereby notify the Court that the parties have settled this case. The parties intend to submit

an Agreed Order of Dismissal within 45 days.




                                                  1
Case: 2:19-cv-00064-DLB-CJS Doc #: 43 Filed: 08/27/20 Page: 2 of 2 - Page ID#: 375




Respectfully submitted,

 /s/ Amanda B. Stubblefield                          /s/ Cheryl L. Mondi
Steven C. Coffaro (KBA No. 86202)                   Peter E. Kanaris (pro hac vice)
Amanda B. Stubblefield (KBA No. 96213)              Cheryl L. Mondi (pro hac vice)
KEATING MUETHING & KLEKAMP PLL                      HINSHAW & CULBERTSON LLP
One East Fourth Street, Suite 1400                  151 North Franklin Street, Suite 2500
Cincinnati, OH 45202                                Chicago, IL 60606
Telephone: 513-579-6400                             Telephone: 312-704-3630
Fax: 513-579-6457                                   Fax: 312-704-3001
steve.coffaro@kmklaw.com                            PKanaris@hinshawlaw.com
astubblefield@kmklaw.com                            CMondi@hinshawlaw.com

Attorneys for Plaintiffs, Crosswater Canyon,        and
Inc. and Ark Encounter, LLC
                                                    Vincent P. Antaki
                                                    REMINGER CO., LPA
                                                    525 Vine Street, Suite 1500
 /s/ Edward M. O’Brien
                                                    Cincinnati, OH 45202
James M. Burd
                                                    Telephone: 513-455-4031
Edward M. O’Brien
                                                    Fax: 513-721-2553
WILSON ELSER MOSKOWITZ EDELMAN &
                                                    vantaki@reminger.com
DICKER, LLP
100 Mallard Creek Road, Suite 250                   Attorneys for Defendant, Allied World
Louisville, KY 40207                                Assurance Company (U.S.) Inc.
Telephone: 502-238-8500
james.burd@wilsonelser.com
edward.obrien@wilsonelser.com

Attorneys for Defendants, Certain
Underwriters at Lloyd’s, Global Specialty SE,
Blackboard Specialty Insurance Co., &
General Security Indemnity Company of Ariz.




10220346.1




                                                2
